     Case 1:20-cr-00175-DAD-BAM Document 144 Filed 04/07/21 Page 1 of 1


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                  )      Case No: 1:20-cr-00175-1 DAD BAM
                                                  )
12                     Plaintiff,                 )      ORDER APPOINTING COUNSEL
                                                  )
13             vs.                                )
                                                  )
14     HECTOR GOMEZ,                              )
                                                  )
15                     Defendant.                 )
                                                  )
16
17            The defendant has attested to his financial inability to employ counsel and wishes the

18    Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

19    Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court

20    ORDERS:

21            1.      Mark W. Coleman is APPOINTED to represent the above defendant in this case

22    effective nunc pro tunc to April 5, 2021. This appointment shall remain in effect until further

23    order of this court.

24
25    IT IS SO ORDERED.

26        Dated:     April 7, 2021                           _ /s/ Jennifer L. Thurston
27                                                    CHIEF UNITED STATES MAGISTRATE JUDGE

28
